Citation Nr: 1610248	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-46 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Office of Commissioner of Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board recharacterized the PTSD claim as a generalized claim of service connection for a psychiatric disorder, to include generalized anxiety disorder and PTSD, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim for PTSD is a claim for any psychiatric disorder.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, generalized anxiety disorder is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for generalized anxiety disorder have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has granted herein the Veteran's claim as it relates to anxiety disorder NOS and depression.  As such, the Board finds that any error related to the VCAA with regard to his claimed anxiety disorder and depression is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's claim as it relates to PTSD, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

A June 2009 letter complied with VA's duty to notify the Veteran with regards to his PTSD claim.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This letter also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  The claim was most recently readjudicated in a July 2015 supplemental statement of the case, thereby correcting any defect in the timing of notice.  Mayfield, 499 F.3d at 1323.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim. VA has obtained service treatment records (STRs), personnel records, and VA treatment records.  Additionally, a September 2009 VA Memorandum reflects that there is insufficient information required to corroborate the stressful events described by the Veteran to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records. 

The Veteran was provided with a VA examination in June 2015.  The June 2015 VA examination report reflects that the VA examiner reviewed the claims file, interviewed the Veteran, examined him, ultimately opined that the Veteran has a psychiatric disorder other than PTSD, and provided adequate rationale.  Therefore, the Board finds that this VA examination report is adequate upon which to base a decision with regard to the Veteran's claimed PTSD.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).   If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

The Veteran asserts that he has PTSD as a result of his active service.  He specifies that, while serving in Saudi Arabia as a security specialist during Operation Desert Storm/Shield, he suffered stress and anxiety related to the constant threat of attack by gas, mortars, and rockets.  As a result, he has been unable to sleep well and suffers from paranoia, mood swings, depression, and anxiety.

Based on a review of the evidence under the laws and regulations as set forth above, the Board finds that service connection for an acquired psychiatric disorder, to include generalized anxiety disorder is warranted.  However, the Board finds that service connection for PTSD is not warranted.

The medical evidence of record demonstrates treatment for, and current diagnosis of generalized anxiety disorder which satisfies the first element of service connection.  Further, a review of the VA treatment records and the June 2015 VA examination report demonstrate that the Veteran has provided consistent statements as to the onset of symptoms related to his current diagnoses.  The Board finds that the Veteran's statements in this regard competent, credible and consistent with his service in Saudi Arabia, therefore satisfying the second element of service connection.  38 U.S.C.A. § 1154(a).  Finally, with regard to the final element of service connection, medical nexus, the June 2015 examiner opined that the Veteran experienced anxiety during service "that seems to have carried into his civilian life."  There is no medical opinion to the contrary.  Accordingly, service connection for generalized anxiety disorder is warranted.

Regarding the Veteran's claim for PTSD, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent medical evidence of record demonstrates that the Veteran does not have a valid diagnosis of PTSD.  Complete psychological evaluations conducted in June 2009 and June 2015 reveal that the Veteran does not have PTSD conforming to the DSM-IV criteria.  

The Board has considered the Veteran's assertions that he has PTSD; however, his statements are not considered competent evidence of a diagnosis of PTSD because the presence of PTSD or any psychiatric disability is a complex medical question and it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to render a diagnosis of a psychiatric disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A clear preponderance of the evidence is against the Veteran's claim for service connection for PTSD; therefore, service connection is not warranted.  Because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for generalized anxiety disorder is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


